         Case 1:17-cr-00662-PAE Document 179 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     17-CR-662-05 (PAE)
                        -v-
                                                                          ORDER
 LUIS MONSATO-GERMOSEN,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

               It is hereby ORDERED that the defendant in the above captioned case, USM

Number 76091-054, has been sentenced to a term of imprisonment of “Time Served,” and

therefore is to be released subject to any detainers.


       SO ORDERED.


                                                            PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 17, 2020
       New York, New York
